DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5 – 8 and 15 - 23 are pending.
Claims 1 – 4 and 9 - 14 are cancelled.
Claims 5 – 8 and 15 - 23 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2022 was filed after the mailing date of the Non-final Office Action on June 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt of the Information Disclosure Statement filed on October 31, 2019 is  acknowledged and considered.  However, the Information Disclosure Statement of October 31, 2019, contains incorrect date and title  information for reference 6 under non-patent literature. (Pudel, F., et al., 3-MCPD- and glycidyl esters can be mitigated in vegetable oils by use of short path distillation). Applicant is required to provide this information.  37 CFR 1.98 (b)(5).  
Receipt of the information disclosure statement (IDS) submitted on February 4, 2022 is acknowledged and considered.  However, the Information Disclosure Statement of February 4, 2022, contains either an incorrect author or incorrect date and title  information for reference 3 under non-patent literature. Applicant is required to provide this information.  37 CFR 1.98 (b)(5).  
Response to Amendment
The amendment to claim 5 and new claims 15 - 23, submitted November 8, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 4, filed November 8, 2022, with respect to objection of claims 1 and 5 have been fully considered and are persuasive in view of the cancellation of claim 1 and amendment to claim 5.  The objection of claims 1 and 5 has been withdrawn. 
Applicant’s arguments, see page 4, filed November 8, 2022, with respect to the rejection of claims 9 and 10 under 35 USC 112(b) have been fully considered and are persuasive in view of the cancellation of claims 9 and 10.  The rejection of claims 9 and 10 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 4 - 7, filed November 8, 2022, with respect to the rejection of claims 1 – 4, 9 and 10 under 35 USC 103 in view of WO 2015/057139 (AAK AB) have been fully considered and are persuasive in view of the cancellation of claims 1 – 4, 9 and 10.  The rejection of claims 1- 4, 9 and 10 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 4 - 7, filed November 8, 2022, with respect to the rejection(s) of claim(s) 5 - 8 under 35 USC 103 in view of WO 2015/057139 (AAK AB), WO 2015/073359 (Cargill Inc.), WO 2012/107230 (Cargill, Inc. (Cargill 2), US 3,362,794 (Bergman), Pudel et al. (Eur. J. Lipid Sci. Technol. 2016), and US 5,243,059 (Ibuki et al.) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2015/073359 (Cargill Inc.), WO 2012/107230 (Cargill, Inc. (Cargill 2), Pudel et al. (Eur. J. Lipid Sci. Technol. 2016), US 3,362,794 (Bergman), US 5,243,059 (Ibuki et al.) US 4,089,880 (Sullivan) and US 4,325,883 (Jones et al.). 
Applicant’s arguments, see page 4, filed November 8, 2022, with respect to the rejection of claims 11 and 12 under 35 USC 103 in view of WO 2015/057139 (AAK AB) and WO 2015/073359 (Cargill Inc.), have been fully considered and are persuasive in view of the cancellation of claims 11 and 12.  The rejection of claims 11 and 12 under 35 USC 103 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 17 recites: “the deodorization step of step a) is at a temperature of 180°C and 230°C.”  However, step a in claim 5 does not refer to a deodorization step.  Further, claim 5 refers to step d) as a first deodorization step and step g) as a second deodorization step.  It is not clear from the claim which deodorization step claim 17 is referencing.  For this reason, the claim lacks clarity and is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 – 8, 15 – 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cargill Inc. (WO 2015/073359), Cargill Inc. (WO 2012/107230) (Cargill 2), in view of Pudel et al. (Eur. J. Lipid Sci. Technol. 2016), Bergman (US 3,362,794), Ibuki et al. (US 5,243,059), Jones et al. (US 4,325,883) and Sullivan (US 4,089,880).
The rejected claims cover, inter alia, a process for reducing the content of free chloropropanols and chloropropanol fatty acid esters in a vegetable oil, and the process is comprising the following steps in order: a) degumming step, b) neutralization step, c) first Bleaching step, d) first deodorizing step at a deodorization temperature below 230°C, e) short path evaporating step, f) second bleaching step, g) second deodorizing step,  and h) Collecting a vegetable oil having a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb and having a color expressed as its red component equal or below 3.0; and wherein the vegetable oil is derived from palm oil
Dependent claim 6 further limits the process.  Dependent claim 7 further limits the beaching agent.  Dependent claim 8 further limits degumming agent.
Dependent clams 15, 16 and 18 – 20 further limit the temperature and/or pressure of the short path evaporation in the process.
Dependent claim 17 further limits a deodorization temperature.  Dependent claim 21 further limits the process.  Dependent claim 23 further limits the amount of the first or second bleaching agent.
However, Cargill discloses a processing for removing propanol components selected from epoxypropanol fatty acid esters, chloropropanol fatty acid esters and mixtures of two or more thereof.  The steps are as follows: a. refining of the triglyceride oil, b. bleaching of the refined triglyceride oil, deodorization of the refined bleached oil, and d. short path evaporation of refined, bleached and deodorized oil. Cargill teaches that the crude oil refining process consist of three major steps: degumming, bleaching and deodorizing.  (pp. 1, [0001]).  Also, Cargill discloses that refining oils can involve degumming and/or neutralization.  (pp. 5, [0025]). Deodorization in Cargill is performed at a temperature range of 180 to 270°C. (pp. 6 [0028]).  The invention of Cargill is used to process palm oil.  (pp. 3, [0018], [0024] & [0035]).  Further, the refined, bleached and deodorized palm oil collected after short path evaporation (SPE) has a level of 3-MCPD when the SPD temperature is 240°C, with varied flow rates varying from 200 to 40, has a 3-MCPD level of 550 ppb, 470 ppb and 310 ppb.  (pp. 8, Table 1).  Cargill states their current process reduces the content of chloropropanol fatty acid esters to below 500 ppb, preferably below 300, and even more preferably below 150 ppb  (pp. 3, [0014]); with a preference for the level of propanol components being completely removed (i.e. below limit of quantification). ([0015]).
Bleaching is performed before deodorization in Cargill.  The bleaching agent 
Bleaching agents generally include natural or "activated!" bleaching clays, also referred to as “bleaching earths”, activated carbon and various silicates. (pp. 5, [0026]).  
Regarding SPE, Cargill describes it as being performed at a temperature from 90°C to 270°C, preferably from 140°C to 240°C.  Specifically, at a temperature of from 180 to 270°C to reduce the content of propanol components selected from chloropropanol fatty acid esters in refined, bleached, deodorized palm oil. (pp. 3, [0018] & pp. 6, [0031] ).  Furthermore, the short path evaporation is performed at a pressure below 1 mbar, preferably below 0.03 mbar, more preferably below 0.01 mbar, most preferably below 0.001 mbar.
The difference between the instantly claimed invention and Cargill is as follows: a second bleaching step; a second deodorizing step; the vegetable oil obtained after short path evaporation having a color expressed as its red component equal or below 3.0; first or second bleaching step uses a higher amount of bleaching agent than the amount used in a regular bleaching; degumming agent selected from water, citric acid, phosphoric acid or mixture thereof; and limits in the amount of the first or second bleaching agent.
However, regarding a process that has a second bleaching step and a second deodorizing step after SPE the Examiner turns to the teaching of the Examiner turns to the teaching of Cargill 2 and Pudel.  The prior art of Cargill 2 discloses a process comprised of subjecting an oil to the following steps, in order: (a) a bleaching step, (b) a deodorization step, (c) a final bleaching step, and (d) a final deodorization step.  (pp. 4, ln 22 – 24). Pudel  teaches a treatment of palm oil after short path distillation.  In Pudel it is disclosed that the short path distilled oil was deodorized for a certain time at a lower temperature than usually applied.  Stating that best results were obtained with post deodorization at 180°C for 120 min.  (pp. 404, left col. 3.7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to include modify the process of  Cargill according to the teaching of Cargill 2, and include, as an addition after SPD, a final bleaching step and a final deodorization step in order to improve the quality of the final vegetable oil for edible usage. Motivation is found in the fact that the additional bleaching and deodorization per teaching of Cargill 2, removes additional impurities from oil further refining the oil and improving the color, flavor and stability.  Also, motivation is found in the teaching of Pudel where it is stated that in order to improve sensory quality of short path distilled oils post deodorization treatment at lower temperatures is used.  (pp. 397, rt. col. 2.2 last paragraph.  
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, because the particular known techniques of the prior art references were recognized as part of the ordinary capabilities of one skilled in the art.  
With regard to the vegetable oil obtained after short path evaporation   having a color expressed as its red component equal or below 3.0; the Examiner turns to the teaching of Cargill and Pudel.  The prior art of Cargill used short-path evaporation for reducing from deodorized vegetable oils the content of propanol components selected from chloropropanol fatty acid esters, epoxypropanol fatty acid esters, and combinations thereof. The short path evaporation is performed at a pressure below 0.001 mbar to 1 mbar and a temperature from 180 to 270°C.  (pp. 3, [0018] & pp. 4, [0020]).  Cargill’s SPE on bleached then deodorized palm oil is able to reduce the level of MCPD to 550 ppb, 470 ppb and 310 ppb when the SPE operates at a temperature of 240°C.  (Example 1, Table 1).  Pudel discloses the color of short path distilled palm oil as being orange red which is lighter than red. (pp. 403, Table 6,row 3).  Further, Pudel discloses the color of short path distilled palm oil treated to post deodorization with a color of orange red.  (Table 6, row 4).  Also, Pudel’s SPD produces an oil where the level of 3-MCPD-FE with a detection limit of <.1 mg/kg (<100 ppb) after SPD.  (Table 6, row 3).  Furthermore, Pudel SPD produces an oil where the level of 3-MCPD-FE with a detection of <.3 mg/kg (<300 ppb) where the oil was subjected to post deodorization.  (Table 6, row 4).   Considering the fact that Cargill uses bleached and deodorized palm oil to start that would already have reduced color, and the process of Cargill produces SPE treated palm oil with a MCPD below 500 ppb; and the fact that that Pudel discloses a palm oil after short path distillation and post treatment of short path distillation having the same orange red color with MCPD levels below 300ppb; one of ordinary skill in the art could reasonably presume that the SPE oil of Cargill would express an oil with a red component equal or below 3.  It is well settled that a patent cannot be properly granted for the discovery of a result which would flow naturally from the teaching of the prior art. (In re Libby, 118, USPQ 94, 96; 255 F2d 412 (C.C.P.A. 1958)).  Also, this is a situation similar to In re Best scenario.  A prima facie case of obviousness has beenestablished when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67,205 USPQ 594 (CCPA 1980). In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103. 
With regard to the first or second bleaching step uses a higher amount of bleaching agent than the amount used in a regular bleaching; the Examiner turns to the teaching of Cargill in view of Cargill 2.  The prior art of Cargill 2 discloses that the final bleaching step could be more intense than that of the first bleaching step. (pp. 5, ln 27 – 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to include modify the process of  Cargill according to the teaching of Cargill 2, and include, as an addition after SPE, a final bleaching step and a final deodorization step in order to improve the quality of the final vegetable oil for edible usage.  Further, based on Cargill 2 it would have be obvious to further modify the process by intensifying the beaching based on the teaching of Cargill 2.  Motivation is found in the fact that the additional bleaching and deodorization per teaching of Cargill 2, removes additional impurities from oil further refining the oil and improving the color, flavor and stability. Increasing the intensity of one of the bleaching steps will only increase the level of impurities removed.  Also, motivation is found in the teaching of Pudel where it is stated that in order to improve sensory quality of short path distilled oils post deodorization treatment at lower temperatures is used.  (pp. 397, rt. col. 2.2 last paragraph.  
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, because the particular known techniques of the prior art references were recognized as part of the ordinary capabilities of one skilled in the art.  
With regard to the degumming agent selected from water, citric acid, phosphoric acid or mixture thereof, the Examiner turns to the teaching of Bergman, Pudel and Ibuki.  In Bergman degumming is conducted with phosphoric acid. (col. 15, ln 3 – 18). Pudel teaches the use of citric acid in the degumming process.  (pp. 398, Table 1).  Ibuki teaches the use of warm water or steam in the degumming process.  (col. 2, ln 28 – 30).  These limitations are deemed to be obvious absent a showing of unexpected results.  
With regard to limits in the amount of the first or second bleaching agent being added as an amount from 2% to 10% based on the weight of vegetable oil; the Examiner turns to the teachings of Jones and Sullivan.  The prior art of Jones discloses a process for bleaching naturally occurring oils; such as, palm oil.  (col. 1, ln 5 – 9).  Jones states that at the time of their invention decolorisation of palm oil was carried out using an adsorbent solid material, sulphuric acid-activated Fuller’s earth up to about 12% by weight.  (col. 1, ln 20  - 24).  Jones’ focus on another bleaching agent, hydrochlorite and peroxide in the presence of a phase transfer catalyst.  (col. 1, ln 38 – 41).  When this type of bleaching is used it is present in the reaction mixture in an amount of from 0.5 to 10% by weight based on the weight of the oil.  (col. 2, ln 22 0 49).  Sullivan discloses a process for refining fatty oils such as palm oil.  (abstract & col. 6, ln 40 – 45).  In Sullivan the bleaching agent is absorptive bleaching clay. (col. 7, ln 17 – 19).  The clay can be an acid activated Filtrol, that for palm oil is employed in an amount of about 1.5% - 2%.  (col. 7, ln 20 – 25).  As such, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Claim Rejections - 35 USC § 103
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pudel et al. (Eur. J. Lipid Sci. Technol. 2016), in view of Basiron (Bailey’s Oil and Fat Products (6th Edition, Vol. 2, Chapter 8, section 5.1) and further in view of Cargill Inc. (WO 2015/073359).
The rejected claim covers, inter alia, a food product comprising food ingredients and a vegetable oil prepared according to the process of claim 5; wherein: the vegetable oil has a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb and a color expressed as its red component equal or below 3.0; and the food product is infant food, food for elderly people, confectionary, frying oil, table oil, or salad dressing.
However, Pudel discloses that refining of crude oil is necessary to remove minor compounds that are extracted with the oil the significantly affect sensory, nutritional and technological properties of the oil, in order to make the oil usable for human consumption.  (pp. 396, left col. 1 Introduction, para. 1).  In the section titled “Practical Application”, Pudel discusses the use of vegetable oil with the level of 3-MCPD-FE as low as possible in baby food.  Pudel discloses the color of short path distilled palm oil as being orange red which is lighter than red. (pp. 403, Table 6,row 3).  Further, Pudel discloses the color of short path distilled palm oil treated to post deodorization with a color of orange red.  (Table 6, row 4).  Also, Pudel’s SPD produces an oil where the level of 3-MCPD-FE with a detection limit of <.1 mg/kg (<100 ppb) after SPD.  (Table 6, row 3).  Furthermore, Pudel  produces an oil where the level of 3-MCPD-FE with a detection of <.3 mg/kg (<300 ppb) where the oil was subjected to post deodorization after SPD.  (Table 6, row 4).  
Additionally, Basiron states that the use of palm oil in food dates back 5000 years.  (pp. 388).  According to Basiron, palm oil is used in shortening, margarine, frying and has replaced butter fat in ice cream.  (pp. 388 – 395).  
Pudel fails to disclose a color expressed as its red component equal or below 3.0.  Basiron fail to disclose that the palm oil used has a has a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb and a color expressed as its red component equal or below 3.0.  
However, Cargill discloses a processing for removing propanol components selected from epoxypropanol fatty acid esters, chloropropanol fatty acid esters and mixtures of two or more thereof.  Further, Cargill the refined, bleached and deodorized palm oil collected after short path evaporation (SPE) has a level of 3-MCPD when the SPE temperature is 240°C, with varied flow rates varying from 200 to 40, has a 3-MCPD level of 550 ppb, 470 ppb and 310 ppb.  (pp. 8, Table 1).  Pudel discloses the color of short path distilled palm oil as being orange red which is lighter than red and having 3-MCPD detection level of <0.1 mg/kg (<100 ppb). (pp. 403, Table 6,row 3).  Further, Pudel discloses the color of short path distilled palm oil treated to post deodorization with a color of orange red and a 30MCPD detection level of <.3 mg/kg (<300 ppb).  (Table 6, row 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use the palm oil of Cargill or Pudel in the food product of Pudel and Basiron.  Motivation can be found in the teaching of Pudel where it is stated that it is important when using the vegetable oil in baby food that the level of 3-MCPD-FE be as low as possible without changing the quality of the edible oil.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, because the particular known techniques of the prior art references were recognized as part of the ordinary capabilities of one skilled in the art.  

Art Made of Record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pudel et al. (Eur. J. Lipid Sci. Technol. 2011) and GB 1580664 (Sullivan). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622